TUCKETT, Justice.
The plaintiff banks commenced these proceedings in the court below seeking a review of a decision of W. S. Brimhall, Commissioner of Financial Institutions of the State of Utah, granting an application of Walker Bank & Trust Company for permission to establish a branch bank at Centerville, Davis County. The district court granted a motion of the defendant, Walker Bank & Trust Company, for summary judgment and from that decision the plaintiffs have appealed to this court.
*255After Walker Bank & Trust Company-had filed its application for permission to establish a branch bank, the plaintiffs filed written protests with the Commissioner and thereafter a hearing was had in which the plaintiffs and the defendant, Walker Bank & Trust Company, presented evidence in favor of and against the granting of the application. At the conclusion of the hearing the Commissioner found that there had been substantial economic growth in South Davis County in recent years, and that the establishment of the proposed branch bank would not unreasonably interfere with the operation of the existing banks and branches located in that area. The Commissioner further found that the public convenience and advantage would be subserved and promoted by the establishment of the proposed branch at the location indicated in the application. Based upon the foregoing the application of Walker Bank & Trust findings, the Commissioner concluded that Company should he granted.
A transcript of the testimony and other evidence adduced during the hearing before the Commissioner was filed in the district court in connection with these proceedings. At the instance of counsel the trial judge examined the evidence presented at the hearing before the Commissioner and concluded that the decision of the Commissioner was not arbitrary or capricious, and that the Commissioner did not abuse his discretion in granting the application of Walker Bank & Trust Company.1
We have examined the record in this case and have concluded that the record supports the decision of the court below, and the same is affirmed. No costs are awarded.
CROCKETT, C. J., and CALLISTER, HENRIOD, and ELLETT, JJ„ concur.

. Walker Bank & Trust Company v. Brimhall, 23 Utah 2d 264, 461 P.2d 730.